05/09/2022



                                                                                Case Number: OP 22-0164
        IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  OP 22-0164

DONALD McCUBBINS,

                   Petitioner,

      v.

JIM SALMONSEN, Warden,
Montana State Prison,

                   Respondent.


                                    ORDER


      Upon consideration of the Respondent’s Motion for a 28-day extension

of time, and good cause appearing therefore,

      IT IS HEREBY ORDERED that Respondent is granted an extension of

time to and including June 9, 2022, within which to prepare, serve, and file the

Respondents’ response brief.

      DATED this ____ day of May, 2022.


                                       ___________________________
                                       JUSTICE




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                            May 9 2022